
	
		I
		111th CONGRESS
		2d Session
		H. R. 5243
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2010
			Mr. Cuellar
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Patient Protection and Affordable Care Act
		  to clarify that the Act does not affect standards or procedures in medical
		  malpractice actions.
	
	
		1.Construction regarding PPACA
			 not affecting standards or procedures in medical malpractice
			 actionsThe Patient Protection
			 and Affordable Care Act (Public Law 111–148) is amended by inserting after
			 section 3512 the following new section (and by inserting a corresponding item
			 in the table of contents of such Act):
			
				3513.Construction
				regarding standard of care
					(a)In
				generalThe development, recognition, or implementation of any
				guideline or other standard under any provision of this Act shall not be
				construed to establish the standard of care or duty of care owed by health care
				providers to their patients in any medical malpractice action or claim (as
				defined in section 431(7) of the Health Care Quality Improvement Act of 1986
				(42 U.S.C. 11151(7)).
					(b)Savings Clause
				for State Medical Malpractice LawsNothing in this Act or the
				amendments made by this Act shall be construed to modify or impair State law
				governing legal standards or procedures used in medical malpractice cases,
				including the authority of a State to make or implement such
				law.
					.
		
